Citation Nr: 1035182	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include an adjustment disorder, to include as 
secondary to a service connected disability.

2.  Entitlement to an increased rating for hearing loss, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
that denied the Veteran's claim of entitlement to service 
connection for an adjustment disorder with anxious and depressed 
mood.  A hearing before the undersigned Veterans Law Judge at the 
RO was held in June 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to the Veteran's claim of entitlement to a psychiatric 
disorder, the Board points out that, previously, the Veteran 
claimed service connection for PTSD.  While that claim was in 
appellate status, the Veteran requested that his claim be amended 
to include any psychiatric disorder.  A September 2008 RO 
decision denied the Veteran service connection for an adjustment 
disorder with anxious and depressed mood.  In a June 2009 Board 
decision, the Board denied service connection for PTSD only, but 
did not address any other psychiatric issues.

Initially, the Board points out that the Veteran, in his hearing 
testimony in June 2010, indicated that he had recently undergone 
treatment for PTSD at his local Vet Center.  The evidence of 
record does not show any records or letter from any Vet Center.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the Board finds this case must be remanded in order that such 
relevant records are associated with the Veteran's claims file.

Meanwhile, during the course of this appeal, the regulations 
regarding PTSD were revised.  Specifically, 38 C.F.R. 
§3.304(f)(3) no longer requires the verification of an in-service 
stressor if the Veteran was in a location involving "fear of 
hostile military or terrorist activity."  Such a location can be 
evidenced by awards such as the Iraq Campaign Medal or the 
Vietnam Service Medal.  Lay testimony alone can be used to 
establish the occurrence of an in-service stressor in these 
situations.  The new regulatory provision requires that:  (1) A 
VA psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

Further, the Board points out the ruling in Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric disorders.  
As emphasized in Clemons, though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.

Finally, in light of Clemons, the evidence from the Vet Center 
soon to be associated with the veteran's claims file, the change 
in PTSD regulations, and the Veteran's complaints during his 
hearing that he did not feel his last examination was adequate, 
the Veteran should be provided with an additional examination, 
considering all new regulations and all evidence of record, to 
determine whether the Veteran currently has ANY psychiatric 
disability related to service or a service connected disability.

As to the Veteran's claim of entitlement to an increased 
evaluation for hearing loss, in  December 2008, the Veteran's 
evaluation for his hearing loss was continued at a noncompensable 
level.  In January 2009, the Veteran, in a written statement, 
expressed disagreement with this evaluation.

The RO has not issued a statement of the case on that matter.  
Under the circumstances, the Board must remand this matter to the 
RO for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the AMC for the following 
action:

1. The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric 
disability, including the location of the 
Vet Center he has most recently received 
treatment at.  After any required releases 
have been obtained, please associate all 
identified relevant records with the 
Veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with a VA 
psychiatric examination to determine the 
etiology of any currently diagnosed 
psychiatric disability.  All necessary 
testing should be undertaken.  The 
examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  After a thorough 
review of the Veteran's claims file and a 
thorough examination of the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not(i.e., is there at least a 50 percent 
probability) that the Veteran has any 
psychiatric disability related to service, 
or as secondary to any service connected 
disability.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail.

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability.  In the event that 
any benefit sought is not granted, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

4.  The AMC should also issue a statement 
of the case as to the matter of 
entitlement to an increased rating for the 
Veteran's service connected hearing loss, 
currently evaluated as noncompensably 
disabling.  If the claimant timely 
perfects an appeal of this issue, this 
matter should be returned to the Board for 
further consideration, in accordance with 
appropriate appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified by the RO.  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


